Citation Nr: 1628442	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  06-07 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for a low back disability prior to July 16, 2013 on a schedular and extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel






INTRODUCTION

The Veteran had active military service from November 2000 to November 2004.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the VA Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the claims folder was subsequently transferred to the RO in St. Petersburg, Florida.

In December 2008, the Board denied an initial rating in excess of 10 percent for the Veteran's lumbar spine disability.  The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in October 2009, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR. 

The case was subsequently remanded in May 2010, March 2012, May 2013, and November 2013 to obtain treatment records, afford the Veteran VA examinations, and obtain adequate opinions regarding an extraschedular rating. 

In September 2014, the Board again denied an initial rating in excess of 10 percent for the Veteran's lumbar spine disability.  This decision was appealed to the Court and the Court again granted a JMR to vacate the Board's decision and remand the case for readjudication in accordance with the June 2015 JMR.

An August 2015 Board decision granted an initial rating of 20 percent for the low back disability prior to July 16, 2013, and remanded the issues of entitlement to a higher rating on and after that date, and entitlement to total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  The decision was appealed to the Court and the Court granted a JMR to vacate the Board's decision, only insofar as the Board denied entitlement to a rating higher than 20 percent for the low back disability for the period prior to July 16, 2013.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that the issue of service connection for a low back disability for the period prior to July 16, 2013 must be remanded again to obtain an adequate examination.  An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).

The September 2010 VA examination report stated that determining loss of use during flare-ups would be speculation.  The April 2012 VA examination report noted that "additional limitations, due to flare-ups, cannot be determined without resorting to speculation."  The examiners did not provide any rationale for their opinions that any finding of additional limitations of motion during flare-ups would be resorting to speculation.  Thus, a new examination with a retrospective opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination.  The examiner is requested to review the records and should provide a retrospective opinion as to the nature and severity of the Veteran's low back disability prior to July 16, 2013.  

The examiner must specifically address the September 2010 and April 2012 VA examinations, and any other relevant treatment records, and opine as to whether flare-ups of the low back disability caused any additional loss of use or other limitations for the period prior to July 16, 2013.  In reaching such opinion, the examiner must consider the Veteran's lay reports as to his symptomology during the period prior to July 16, 2013.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  After completing the above, and any additional development deemed necessary, readjudicate the claim.  If any benefit sought on appeal remains denied, the appellant should be provided with an appropriate time for response. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




